           Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 1 of 11                    FILED
                                                                                   2021 Jan-07 AM 08:59
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

LAKSHMI DISTRIBUTORS, LLC   )
f/k/a LAKSHMI DISTRIBUTORS, )
INC.                        )
                            )
     PLAINTIFF,             )
                            )                      Case No.: ___________________
v.                          )
                            )
SAUMIL P. PATEL and         )
BHAVESH PATEL d/b/a         )
C STORE DISCOUNT WHOLESALE, )
                            )
     DEFENDANTS.            )

                                    COMPLAINT

      Plaintiff Lakshmi Distributors, LLC f/k/a Lakshmi Distributors, Inc.

(“Lakshmi”), by and through its undersigned counsel, files this Complaint against

Defendants Saumil P. Patel (“S. Patel”) and Bhavesh Patel (B. Patel”) d/b/a C Store

Discount Wholesale (Saumil P. Patent and Bhavesh Patel are referred to herein

collectively as the “Patels”) and alleges as follows:

                                 Nature of the Action

      1.       This is a trademark infringement action relating to Patels’ infringement

of Lakshmi’s common law trademark rights in the trademarks CStore and C-Store

Master, as well as other CStore formative marks (collectively, the “CStore Marks”).
           Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 2 of 11




Lakshmi also seeks damages pursuant to certain state law claims arising from Patels’

conduct as described herein.

                                         Parties

      2.       Lakshmi is a limited liability company organized and existing under the

laws of the State of Alabama. Lakshmi’s principal place of business is 3100

University Drive NW, Huntsville, Alabama 35816. Lakshmi offers wholesale goods

of various kinds to convenience stores through its website www.cstoremaster.com.

Lakshmi, or its predecessors in interest, have operated its wholesale distribution

business in North Alabama since 2015.

      3.       Upon information and belief, S. Patel is an adult resident of the State of

Alabama.

      4.       Upon information and belief, B. Patel is an adult resident of the State

of Alabama.

      5.       Patels operate a business within the State of Alabama with a principal

place of business at 2419 Bell Manor Drive SW, Huntsville, Alabama 35803. Patels

operate a wholesale distribution business similar or identical to Lakshmi’s business

in North Alabama.




                                            2
           Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 3 of 11




                                 Jurisdiction & Venue

      6.       This complaint seeks declaratory, equitable, and legal relief. This

action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. This Court has subject

matter jurisdiction pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1331.

      7.       This Court has supplemental jurisdiction over Lakshmi’s state law

claims pursuant to 28 U.S.C. § 1367.

      8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

      9.       This Court has personal jurisdiction over Patels as they reside in the

State of Alabama and regularly conduct business within this the state and within the

Northern District of Alabama.

                             Facts Common to All Counts

      10.      Lakshmi has used the CStore Marks in connection with its wholesale

distribution business in North Alabama since 2015. The CStore Marks are well

known in North Alabama. Lakshmi has developed substantial goodwill in the

CStore Marks, which are distinct and have become known by the general public in

the region where Lakshmi does business. Moreover, the CStore Marks are a valuable

source identifier to Lakshmi for customers in need of Lakshmi’s services and

products.

      11.      Lakshmi’s use of the CStore Marks has created substantial goodwill

therein. Lakshmi owns Alabama State Trademark No. 119-381 for C-StoreMaster.


                                           3
        Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 4 of 11




See Exhibit A. To further protect the goodwill created by the use of the CStore

Marks, Lakshmi filed two (2) applications, specifically Application Serial Nos.

90/174,266 and 90/174,273, with the United States Patent and Trademark Office

seeking Federal registration of the CStore Marks on the Principal Register.

      12.    In or about summer of 2020, Patels began a competing wholesale

distribution business named C Store Wholesale Distribution or C Store Discount

Wholesale. As a result of Patels’ unauthorized use of the CStore Marks and other

misrepresentations as to their identity or origin of their services, multiple actual and

potential customers suffered from action confusion.

      13.    Upon information and belief, Patels have caused actual consumer

confusion amongst Lakshmi’s customers, namely convenience stores, on multiple

occasions. In October 2020, Patels’ actions caused Lakshmi’s customers to contact

Lakshmi and inquire about pricing on certain products, the availability of certain

products sold by the Patels, but not Lakshmi. All of Patels’ actions occurred in the

Northern District of Alabama.

      14.    Once Lakshmi became aware of Patels’ infringing actions, Lakshmi

informed Patels of such on or about September 2, 2020. See Exhibit B. To date,

Patels have not responded to the letter. Accordingly, Patels are not now, nor have

they ever been, authorized to use the CStore Marks. To the contrary, any use of the

CStore Marks is without the consent, permission, or license from Lakshmi.


                                           4
         Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 5 of 11




                                         Count I

      15.      Lakshmi hereby incorporates paragraphs 1 through 14, inclusive, as if

fully set forth herein.

      16.      Lakshmi has continuously used the CStore Marks in connection its

wholesale distribution business since 2015 and, accordingly, has established

common law trademark rights in the CStore Marks. The CStore Marks are valid and

protectible.

      17.      Patels’ unauthorized and continued use of the CStore Marks in

connection with his wholesale distribution business constitutes infringement of

Lakshmi’s common law trademark rights, misappropriates the valuable goodwill

developed by Lakshmi in the CStore Marks, and is likely to cause confusion among

the relevant consumers.

      18.      Patels are aware of Lakshmi’s ownership of the CStore Marks. Their

continued use of the CStore Marks constitute willful infringement of Lakshmi’s

rights in the CStore Marks.

      19.      Patels’ acts of willful infringement of Lakshmi’s rights in the CStore

Marks have caused and, unless restrained, will continue to cause great and

irreparable injury to Lakshmi, Lakshmi’s business, and to the goodwill and

reputation of Lakshmi in an amount that cannot be ascertained at this time, leaving

Lakshmi no adequate remedy at law.


                                           5
         Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 6 of 11




      20.    Patels’ acts are the proximate cause of such injury and damage.

      21.    By reason of the foregoing, Lakshmi is entitled to preliminary and

permanent injunctive relief against Patels, and anyone acting in concert with

therewith, to restrain further acts of infringement of Lakshmi’s rights and, after trial,

to recover any damages proven to have been caused by reason of Patels’ aforesaid

acts of infringement and any enhanced damages justified by the willful and

intentional nature of such acts.

                                         Count II

      22.    Lakshmi hereby incorporates paragraphs 1 through 14, inclusive, as if

fully set forth herein.

      23.    Patels’ actions constitute unlawful and/or unfair acts, and therefore

constitute an unfair method of competition in violation of the common law of the

State of Alabama.

      24.    Patels’ actions constitute passing off its goods and services as those of

Lakshmi and a false representation that its goods are affiliated with or sponsored by

Lakshmi, when in fact they are not, and therefore constitute an unfair method of

competition in violation of the common law of the State of Alabama.

      25.    Lakshmi has been damaged by Patels’ actions, and is likely to continue

to be damaged in the future.




                                           6
         Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 7 of 11




       26.    By virtue of the foregoing, Lakshmi is entitled to damages in an amount

to be proved at trial, and an injunction restraining future violations.

                                          Count III

       27.    Lakshmi repeats and re-alleges the allegations of paragraphs 1 through

14, inclusive, as if set forth fully herein.

       28.    Patels’ actions constitute trademark infringement in violation of the

common law of the State of Alabama.

       29.    Lakshmi has been damaged by Patels’ actions and is likely to continue

to be damaged in the future.

       30.    By virtue of the foregoing, Lakshmi is entitled to damages in an amount

to be proved at trial, and an injunction restraining future violations.

                                        Count IV

       31.    Lakshmi repeats and re-alleges the allegations of paragraphs 1 through

14, inclusive, as if set forth fully herein.

       32.    Patels’ actions violate Ala. Code § 8-12-16 (1975).

       33.    Lakshmi has been damaged by Patels’ actions and is likely to continue

to be damaged in the future.

       34.    By virtue of the foregoing, Lakshmi is entitled to damages in an amount

to be proved at trial, and an injunction restraining future violations.




                                               7
          Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 8 of 11




                                         Count V

       35.    Lakshmi repeats and re-alleges the allegations of paragraphs 1 through

14, inclusive, as if set forth fully herein.

       36.    Through its unauthorized use of the CStore Marks, passing off its

services as Lakshmi, and/or otherwise using false or misleading representations

regarding its services, Patels engaged in deceptive acts or practices in the conduct of

its business by causing confusion and/or misunderstanding as to its affiliation,

connection, and/or association with Lakshmi. This conduct violates section 8-9-5(1)-

(3) and/or (27) of the Alabama Code.

       37.    Patels’ actions constitute unfair or deceptive acts or practices in trade

or commerce affecting public interest, which are capable of repetition, and have

caused Lakshmi to suffer losses as a result of those unfair or deceptive trade

practices.

       38.    Patels have caused irreparable harm and injury to Lakshmi and to its

goodwill and reputation, and its actions will continue to both damage Lakshmi and

confuse the public unless enjoined by this Court. Lakshmi has no adequate remedy

at law.

                                      Jury Demand

       39.    Lakshmi demands a trial by jury on all issues so triable.




                                               8
        Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 9 of 11




                                   Prayer For Relief

      40.    Lakshmi respectfully requests the following relief:

             A.      That Patels, their representatives and all those in privity with or

acting under their direction and/or pursuant to their control, be permanently enjoined

and restrained from directly or indirectly:

                    i.     Using the marks CStore and CStore Master, or any marks

confusingly similar thereto;

                   ii.     Performing any acts or using any service marks,

trademarks, names, words or phrases that are likely to cause confusion, to cause

mistake, to deceive or otherwise mislead the trade or public into believing that

Lakshmi and Patels are one and the same or are in some way connected or that Patels

are in some manner affiliated or associated with or under the supervision or control

of or licensed by Lakshmi or that services or goods of Patels originate with Lakshmi;

                  iii.     Using any service marks, trademarks or trade names or

engaging in any other conduct that creates a likelihood of injury to the business

reputation of Lakshmi; and

                  iv.      Using any trade practice whatsoever, including those

complained of herein, which tends to unfairly compete with or injure Lakshmi, its

business and the goodwill appertaining thereto;




                                           9
        Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 10 of 11




             B.     That Patels, their representatives and all those in privity with or

acting under their direction and/or pursuant to their control, be required to deliver

up for destruction all merchandise, labels, signs, cartons, tags, boxes, papers,

statements, invoices, advertising, promotional and any other materials bearing the

CStore Marks together with all plates, molds, matrices, and other means and

materials for making and reproducing the same;

             C.     That Patels be required to pay to Lakshmi compensatory

damages for the injury sustained by Lakshmi, trebled pursuant to statute;

             D.     That Patels be required to account to Lakshmi for any and all

gains, profits and advantages derived by them from the activities complained of

herein, trebled pursuant to statute;

             E.     That Patels be required to pay to Lakshmi the cost of this action,

together with her reasonable attorney’s fees; and

             F.     Such other and further relief as the Court deems just and proper.




                                          10
       Case 5:21-cv-00022-LCB Document 1 Filed 01/06/21 Page 11 of 11




                                     C. Gregory Burgess (ASB-1519-R79C)
                                     Jeremy A. Smith (ASB-1731-J73S)

                                     Lakshmi Distributors, LLC f/k/a Lakshmi
                                     Distributors, Inc.

OF COUNSEL:

LANIER FORD SHAVER & PAYNE P.C.
Post Office Box 2087 (35804)
2101 West Clinton Avenue, Suite 102
Huntsville, Alabama 35805
Telephone Number: (256) 535-1100
Facsimile Number: (256) 533-9322
Email: cgb@lanierford.com
       jas@lanierford.com



Defendants are to be served at the following addresses by special process server:
Bhavesh Patel
d/b/a C STORE DISCOUNT WHOLESALE
c/o 2419 Bell Manor Drive SW
Huntsville, Alabama 35803

Saumil P. Patel
c/o 2419 Bell Manor Drive SW
Huntsville, Alabama 35803




                                       11
